Order, Supreme Court, Bronx County, entered February 4, 1975, striking defendants’ defense and counterclaim (with leave to replead), unanimously reversed, on the law, and said defense and counterclaim reinstated, without costs or disbursements. Though inartfully drawn, the answer interposed by defendant Edward A. Kiley demands a judgment of divorce from his wife, the plaintiff, who is seeking a judgment declaring her husband’s Haitian divorce invalid. Under such circumstances, the defendant husband is not estopped from requesting such relief (Stevens v Stevens,. 273 NY 157) or precluded from alleging alternative defenses. (CPLR 3014.) Concur—Kupferman, J. P., Murphy, Capozzoli, Lane and Nunez, JJ.